Citation Nr: 1242848	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  04-27 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to service-connected sarcoidosis.  

2.  Entitlement to a disability evaluation in excess of 30 percent for sarcoidosis.  

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from July 1962 to July 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The issues of entitlement to a disability evaluation in excess of 30 percent for sarcoidosis and entitlement to TDIU benefits were previously denied by the Board in May 2006.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in February 2008, the Court granted a joint motion to remand these issues back to the Board.  These issues were subsequently remanded by the Board in November 2008 and July 2011.  The issue of entitlement to service connection for prostate cancer is before the Board for the first time.  

During the pendency of this claim, the RO granted service connection for sleep apnea in March 2012.  Since this grant constituted a full grant of the benefits sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The issues of entitlement to a disability evaluation in excess of 30 percent for sarcoidosis and entitlement to TDIU benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's prostate cancer did not manifest during, or as a result of, active military service, nor is it secondary to his service-connected sarcoidosis.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for prostate cancer, to include as secondary to sarcoidosis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter sent to the Veteran in May 2009 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in March 2010 and November 2011, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2011); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Facts and Analysis

In October 2008, VA received a claim from the Veteran seeking service connection for prostate cancer.  This claim was denied in a July 2010 rating decision.  A timely notice of disagreement was received from the Veteran in August 2010, but the denial was continued in a December 2010 statement of the case.  The Veteran appealed this decision to the Board in January 2011, alleging that his prostate cancer was secondary to his sarcoidosis.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's prostate cancer did not manifest during, or as a result of, active military service, nor is it secondary to his service-connected sarcoidosis.  As such, service connection for prostate cancer is not warranted.  

The Veteran's service treatment records fail to reflect any complaints or treatment for a condition of the prostate.  Also, according to the Veteran's June 1966 discharge examination report, an evaluation of the genitourinary system and the anus and rectum (to include the prostate) was deemed to be normal.  

In December 2007, the Veteran was found to have a high prostate specific antigen (PSA).  The Veteran was referred to urology and instructed to stop taking testosterone.  A January 2008 VA urology note indicates that the Veteran declined to pursue a diagnosis of prostate cancer at that time, instead opting for active surveillance every 3 months.  A biopsy was eventually performed in July 2008 and the Veteran was diagnosed with adenocarcinoma of the prostate.  

The Veteran was afforded a VA examination for his prostate in March 2010.  It was noted that the malignancy was still active and that the Veteran was currently not undergoing any treatment.  Examination revealed an enlarged prostate and elevated PSA.  The examiner diagnosed the Veteran with prostate cancer without treatment.  No opinion as to etiology was provided at this time.  

The Veteran was afforded an additional VA genitourinary examination in November 2011.  The examiner noted that prostate cancer was not mentioned as a documented illness associated with sarcoidosis.  The examiner opined that the etiology of the Veteran's prostate cancer was less likely as not related to his service-connected sarcoidosis.  The examiner explained that there was no evidence in the current medical literature that specifically related prostate cancer to sarcoidosis.  In a January 2012 addendum, the examiner noted that the biopsy results of the prostate had not revealed the characteristic changes of sarcoidosis.  These changes were explained to be granulomas in the tissue - none of which were identified in the Veteran's biopsy report.  In an April 2012 addendum, the examiner again explained that there was no evidence of sarcoid associated changes related to the prostate, and there was no evidence of aggravation or causation of a prostate condition by his sarcoid condition.  

The preponderance of the above evidence demonstrates that service connection for prostate cancer is not warranted.  The Veteran's service treatment records are entirely silent as to any symptomatology associated with the prostate.  Also, the Veteran has not alleged in-service prostate problems or chronic symptomatology since separation from active duty.  There is also no evidence of any foreign service or alleged exposure to Agent Orange.  The first evidence of elevated PSA levels is also from 2007, which is more than 40 years after the Veteran's separation from active duty.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  In this case, the absence of any treatment for prostate cancer for more than four decades tends to suggest that this condition has not existed since military service.  Finally, the record contains no evidence, medical or otherwise, suggesting a link between the Veteran's prostate cancer and military service.  As such, the preponderance of the evidence of record demonstrates that prostate cancer did not manifest during, or as a result of, active military service.  

Likewise, the preponderance of the evidence of record demonstrates that prostate cancer did not arise as secondary to the Veteran's service-connected sarcoidosis.  The record contains no medical evidence suggesting any such link.  In fact, the November 2011 VA examiner explained in detail that there is nothing in the medical literature to relate prostate cancer to sarcoidosis.  Also, a biopsy of the prostate failed to reveal any granulomous tissue, which, according to the examiner, would be expected if sarcoidosis were involved.  As such, the examiner opined that there was no pathologic evidence of any sarcoid associated changes involving the prostate.  The only evidence of record linking sarcoidosis to prostate cancer is the Veteran's bare assertions.  However, the record contains no evidence suggesting that the Veteran has the requisite training or expertise to qualify him to offer a medical opinion as complex as the etiology of prostate cancer.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. at 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  As such, the preponderance of the evidence of record demonstrates that the Veteran's prostate cancer was not caused by, or aggravated by, his service-connected sarcoidosis, since the evidence of record demonstrates no sarcoid involvement of the prostate.  

The Board recognizes that the Veteran's representative argued in a September 2012 statement that the November 2011 VA examination and subsequent addenda were inadequate because the examiner did not sufficiently consider the Veteran's lay statements.  The Board does not find this argument to be persuasive.  As already noted, the evidence fails to demonstrate that the Veteran is competent to offer an opinion linking prostate cancer to sarcoidosis.  While the Veteran would be competent to testify to symptomatology since military service, this is not something he has alleged.  As such, the Veteran was not prejudiced by any failure to discuss lay statements provided by him, assuming without conceding that any such shortcomings actually occurred.  

It was also argued that the November 2011 VA examination and its subsequent addenda were insufficient because of confusing and contradictory statements.  As will be discussed in the subsequent remand section, the Board recognizes that there were some contradictory statements.  However, these had nothing to do with the opinions regarding prostate cancer.  The examiner consistently repeated that prostate cancer was not related to sarcoidosis, explaining that there was nothing in the medical literature to suggest such a connection and that a biopsy revealed no granulous tissue as you would see in sarcoidosis.  As the examiner was consistent in his conclusions regarding prostate cancer, there was no prejudice to the Veteran on this matter.  

The Board also notes that the Veteran has submitted a number of articles regarding sarcoidosis.  According to an article printed in May 2009 from the National Heart Lung and Blood Institute, sarcoidosis could affect various organs in the body.  The prostate was not mentioned as one of these organs.  The Veteran also submitted an article from the Cleveland Clinic printed in January 2011.  This article notes that sarcoidosis could affect the male reproductive system.  However, this article too fails to suggest any relationship between sarcoidosis and cancer of the prostate.  As such, these articles fail to provide evidence in support of the Veteran's assertions.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for prostate cancer, to include as secondary to his service-connected sarcoidosis, must be denied.

ORDER

Service connection for prostate cancer, to include as secondary to sarcoidosis, is denied.  


REMAND

Regrettably, an additional remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's claims of entitlement to a disability evaluation in excess of 30 percent for sarcoidosis and entitlement to TDIU benefits were remanded by the Board in July 2011.  The Veteran was to be scheduled for a VA examination to determine the current severity of his service-connected sarcoidosis.  All necessary tests and studies were to be performed and the examiner was asked to describe all of the Veteran's symptomatology in detail.  A review of the examination report reflects very little discussion of the Veteran's symptomatology, aside from noting "multi-system involvement" of his sarcoidosis.  As already pointed out by the Veteran's representative, the examiner appears to contradict this finding in an April 2012 addendum, noting that the Veteran had no known body systems other than respiratory affected by sarcoidosis.  Also, the examiner offered little rationale when opining that the Veteran's surgery for the removal of a parotid mass did not have a recognized or reported affect on the sarcoid condition.  

In addition, a higher disability evaluation of 60 percent is warranted for sarcoidosis when there is pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control.  38 C.F.R. §4.97, Diagnostic Code 6846.  A higher disability evaluation of 100 percent is warranted when there is cor pulmonale, or; cardiac involvement with congestive heart failure, or; progressive pulmonary disease with fever, night sweats and weight loss despite treatment.  Id.  The November 2011 VA examination report and subsequent addenda fail to reflect the above criteria, to include whether the Veteran uses systemic high dose corticosteroids for control.  As such, appellate review cannot proceed at this time since the Board does not know whether the Veteran does or does not meet the applicable rating criteria.  

Finally, while the VA examiner concluded in April 2012 that the Veteran's sarcoid condition had no affect on his ability to gain or maintain employment, no rationale was provided in support of this conclusion.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The record also reflects that the Veteran is now service-connected for sleep apnea rated as 50 percent disabling.  This disability does not appear to have been considered by the VA examiner in April 2012 when offering an opinion as to employability.  

Therefore, the Veteran must be scheduled for a new VA examination before an appropriate physician.  The examiner is to describe in detail all symptomatology associated with the Veteran's claim.  Sufficient information to allow for a proper disability evaluation must be provided, to include a discussion of whether the Veteran does or does not have pulmonary involvement requiring systemic high dose corticosteroids for control.  The examiner should also opine as to whether the Veteran's service-connected disabilities of sleep apnea, sarcoidosis and tinea versicolor pseudo folliculitis, when considered together, render the Veteran unable to obtain or maintain substantially gainful employment.  

Finally, the most recent evidence of VA medical treatment of record (to include on Virtual VA) is dated September 2010.  Treatment records from the VA Medical Center (VAMC) prepared since September 2010 should be incorporated into the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VAMC records prepared since September 2010.  All obtained records must be incorporated into the Veteran's claims file.  If additional records are not located after all reasonable efforts, this should be noted in the claims file.  

2.  Schedule the Veteran for a VA examination before an appropriate physician to determine the current level of severity of his service-connected sarcoidosis.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination.  The examiner is asked to perform all necessary tests and studies, and describe in detail all symptomatology associated with the Veteran's sarcoidosis.  This should include a discussion of whether there is pulmonary involvement and whether this requires systemic high dose corticosteroids for control.  

The examiner is also asked to opine as to whether the Veteran's surgery for removal of a parotid mass has had any impact on his service-connected sarcoidosis, and if so, to what degree.  

Finally, if deemed to be within the purview of the assigned physician's knowledge, an opinion as to whether the Veteran's service-connected disabilities, taken as a whole, render the Veteran unable to obtain or maintain substantial or gainful employment.  If the examiner determines that such an opinion is outside of their field of expertise, the claims file and a copy of this remand must be forwarded to an appropriate physician so that such an opinion may be provided.  

A complete rationale must be provided for all opinions offered, and the examiner must fully consider and discuss the Veteran's lay statements when offering an opinion.  

3.  The agency of original jurisdiction (AOJ) should then carefully review the medical opinions obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AOJ should return the case to the examiner for completion of the inquiry.  

4.  The AOJ should then readjudicate the claims on appeal in light of all of the evidence of record.  If an issue remains denied, the AOJ should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford her a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


